Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 02/01/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Hedman et al. (US 2013/0150031 A1, hereinafter Hedman) discloses, a user equipment device with at least one antenna and one or more processor coupled to first and second radio (please see Fig. 5, UE 500, paragraph [0072]), a first radio and a second radio performing wireless communication according to first access type and second access type (please see Fig. 1, UE 10 in communication with 2G/3G RAN and LTE RAN, paragraph [0027]), sending a registration request to a network node that can be part of conventional attach and Routing Area Update (RAU) procedure for a Packet-Switched (PS) domain or combined RAU for PS and Circuit-Switched (CS) domain (please see Fig. 2, [0033]). Hedman discloses, as an alternative to starting a combined Attach/RAU procedure, a UE can start a conventional PS Attach/RAU procedure and if the network indicates in the PS Attach/RAU Accept messaging that SMS over-PS is not available, the UE can initiate an LAU procedure (or other CS-domain registration) for CS services. Otherwise, the UE can keep MM in the Deregistered state without performing a separate CS-domain registration (please see Fig. 4, [0058]) and it can be advantageous for a UE to indicate in the Combined Attach/RAU messaging that the CS-domain registration attempt is for only SMS service. The network can then reject the CS registration if it knows that this particular UE can get SMS via the PS domain, and include a new MM cause code, such as "CS services SMS-only not allowed in this PLMN", in the reject messaging to the UE (please see Fig. 4, [0060]). Hedman further teaches, the network can include in the PS Attach Accept messaging and RAU Accept messaging an indication that SMS over the PS domain is supported. If the UE receives the indication, the UE can send SMS messages over the PS domain, and with respect to CS-domain (MM) registration, the UE can be left in a Deregistered state without performing an MM registration. If the SMS-over-PS capability indication is not received by the UE, the UE can carry out a CS domain registration, such as by sending a CS Attach Request or an LAU Request (please see Fig. 4, paragraph [0051]).
However, Hedman fails to explicitly disclose “…when the UE receives, from a network, a DEREGISTRATION REQUEST message while in a SGMM-SERVICE-REQUEST-INITIATED state, progress the DEREGISTRATION REQUEST message; and 
when an access type in the DEREGISTRATION REQUEST includes the access type over which a service request message is attempted, abort a service request procedure associated with the service request.”, in combination with the other claim elements and features recited in claim 1. 
Regarding claim 9, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Hedman et al. (US 2013/0150031 A1, hereinafter Hedman) discloses, a network node with one or more processor (please see Fig. 6, network node 600, paragraph [0075]), sending an indication that SMS over Packet-Switch (PS) capability is available to the UE, when the network node is capable of handling SMS messages through the PS domain (please see paragraph [0076]). Hedman discloses that,  a UE's registration request can be a part of an Attach and RAU procedure or a Combined Attach procedure for GPRS and non-GPRS services, and it can include an indication that the UE intends to send SMS messages through the PS domain. Such an indication that the UE intends to send SMS messages through the PS domain can be part of the UE' s respective entry in the HLR/HSS. If the network node is not capable of handling SMS messages through the PS domain, sending a request to the MSC for registering the UE with the MSC (please see paragraph [077]). Hedman teaches, when UE initiates a combined GPRS/IMSI attach procedure for SMS-only service, the UE can indicate "SMS only" in a suitable IE in the Attach request message. For example, an IE corresponding to an additional update type, i.e., SMS-only, can be a replacement for or re-use of a suitable IE already included in the Attach message (please see paragraph [0037]), and If the UE receives the indication, UE can send SMS messages over the PS domain, and with respect to CS-domain (MM) registration, the UE can be left in a Deregistered state without performing an MM registration. If the SMS-over-PS capability indication is not received by the UE, UE can carry out a CS domain registration, such as by sending a CS Attach Request or an LAU Request (please see paragraph [0051]). 
However, Hedman fails to explicitly disclose “…send, to a user equipment device (UE), a DEREGISTRATION REQUEST message to initiate a de-registration procedure; 
receive, from the UE, a REGISTRATION REQUEST message indicating either mobility registration updating or periodic registration updating in a 5GS registration type information element (IE) before the de-registration procedure has been completed; and 
determine whether the REGISTRATION REQUEST is processed or ignored based on an access type in the DEREGISTRATION REQUEST message.”, in combination with the other claim elements and features recited in claim 9.
Regarding claim 16, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Hedman et al. (US 2013/0150031 A1, hereinafter Hedman) discloses, an apparatus comprising memory and processor (please see Fig. 5, UE 500, paragraph [0072]), a first radio and a second radio performing wireless communication according to first access type and second access type (please see Fig. 1, UE 10 in communication with 2G/3G RAN and LTE RAN, paragraph [0027]), sending a registration request to a network node that can be part of conventional attach and Routing Area Update (RAU) procedure for a Packet-Switched (PS) domain or combined RAU for PS and Circuit-Switched (CS) domain (please see Fig. 2, [0033]). Hedman discloses, as an alternative to starting a combined Attach/RAU procedure, a UE can start a conventional PS Attach/RAU procedure and if the network indicates in the PS Attach/RAU Accept messaging that SMS over-PS is not available, the UE can initiate an LAU procedure (or other CS-domain registration) for CS services. Otherwise, the UE can keep MM in the Deregistered state without performing a separate CS-domain registration (please see Fig. 4, [0058]) and it can be advantageous for a UE to indicate in the Combined Attach/RAU messaging that the CS-domain registration attempt is for only SMS service. The network can then reject the CS registration if it knows that this particular UE can get SMS via the PS domain, and include a new MM cause code, such as "CS services SMS-only not allowed in this PLMN", in the reject messaging to the UE (please see Fig. 4, [0060]). Hedman further teaches, the network can include in the PS Attach Accept messaging and RAU Accept messaging an indication that SMS over the PS domain is supported. If the UE receives the indication, the UE can send SMS messages over the PS domain, and with respect to CS-domain (MM) registration, the UE can be left in a Deregistered state without performing an MM registration. If the SMS-over-PS capability indication is not received by the UE, the UE can carry out a CS domain registration, such as by sending a CS Attach Request or an LAU Request (please see Fig. 4, paragraph [0051]).
However, Hedman fails to explicitly disclose “…upon receipt, from a network, of a DEREGISTRATION REQUEST message while in a SGMM-SERVICE-REQUEST-INITIATED state, progress the DEREGISTRATION REQUEST message; and 
when an access type in the DEREGISTRATION REQUEST includes the access type over which a service request message is attempted, abort a service request procedure associated with the service request.”, in combination with the other claim elements and features recited in claim 16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. Pub. No. US 20210153286 A1 – Method For Controlling Protocol Data Unit Session In Wireless Communication System, And Apparatus For Same
Kiukkonen et al. Pub. No. US 2014/0206346 A1 – Method, Apparatus, And Computer Program Product For Power Save Control For Tethering Connections
Masafumi Pub. No. JP 2019/125842 A 
Therefore, claims 1-20 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645